Citation Nr: 1648202	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  13-31 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left shoulder disability.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder.

4.  Entitlement to service connection for a right shoulder disability.

5.  Entitlement to service connection for a left hand disability.

6.  Entitlement to service connection for a right hand disability.

7.  Entitlement to service connection for a low back disability.

8.  Entitlement to service connection for a psychiatric disorder.

9.  Entitlement to service connection for headaches.

10.  Entitlement to service connection for a sleep disorder.

11.  Entitlement to an increased rating for a post-operative scar due to Morton's neuroma, currently evaluated as 10 percent disabling.

12.  Entitlement to an increased rating for bilateral foot traumatic osteoarthritis (previously evaluated as multiple calluses and pes planus) (a bilateral foot disorder) evaluated as 30 percent disabling, to include whether separate ratings are warranted for hammertoe deformities of the feet.

13.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Adam Luck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from April 1975 to November 1976.  The Veteran also had an earlier 4 month and 15 day period of active duty and an earlier 1 year, 4 months, and 26 day period of inactive service with a reserve component.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2016 the Veteran testified at a video hearing before the undersigned and a transcript of that hearing has been associated with the claims file.  At his personal hearing, the Veteran withdrew a number of claims, agreed to recharacterized his separate claims of service connection for a psychiatric disorder and a sleep disorder as a single claim, testified that a grant of service connection for any psychiatric disorder would satisfy his claim of service connection for a psychiatric disorder, and testified that a grant of a 50 percent rating for his bilateral pes planus and separate 10 percent ratings for each of his feet due to hammertoe deformities would satisfy his claim for an increased rating for his bilateral foot disability.

In October 2016, the Board received the Veteran's waiver of agency of original jurisdiction review of additional evidence that was added to the claims file since the August 2013 statement of the case. 

The claim for a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the April 2016 video hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the denial of his application to reopen a claim of service connection for a left shoulder disability, his claims of service connection for right shoulder, left hand, and right hand disabilities, and his claim for an increased rating for a post-operative scar due to Morton's neuroma.

2.  At the April 2016 video hearing, prior to the promulgation of a decision in the appeal, the Veteran testified that he would withdraw his appeal as to the denial of his claim of service connection for a sleep disorder if VA granted his claims of service connection for any psychiatric disorder and the Board in the current decision is granting the claimant service connection for a psychiatric disorder.

3.  A May 2006 rating decision most recently denied the Veteran's application to reopen his claim service connection for a low back disability and his claim of service connection for a psychiatric disorder and he did not perfect his appeal to that decision or submit new and material evidence within the one year appeal period.

4.  Evidence received since the May 2006 rating decisions is new, related to an unestablished fact necessary to substantiate the claims of service connection for a low back disability and a psychiatric disorder, and raises a reasonable possibility of substantiating the claims.

5.  A low back disability with radiculopathy had its onset in service.

6.  A psychiatric disorder diagnosed as depression is related to the Veteran's service-connected bilateral foot disability.

7.  Headaches had their onset in service.

8.  The most probative evidence of record shows that the Veteran's bilateral foot disorder is manifested by adverse symptomatology that equates to pronounced pes planus at all times during the pendency of the appeal.

9.  The most probative evidence of record shows that the Veteran's bilateral foot disorder includes a hammertoe deformity of all the toes on the right foot at all times during the pendency of the appeal.

10.  The most probative evidence of record shows that the Veteran's bilateral foot disorder includes a hammertoe deformity of all the toes on the left foot at all times during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal as to the denial of the application to reopen a claim of service connection for a left shoulder disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of a Substantive Appeal as to the denial of the claim of service connection for a right shoulder disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The criteria for withdrawal of a Substantive Appeal as to the denial of the claim of service connection for a left hand disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

4.  The criteria for withdrawal of a Substantive Appeal as to the denial of the claim of service connection for a right hand disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

5.  The criteria for withdrawal of a Substantive Appeal as to the denial of the claim for an increased rating for a post-operative scar due to Morton's neuroma have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

6.  The criteria for withdrawal of a Substantive Appeal as to the denial of the claim of service connection for a sleep disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

7.  The May 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

8.  Evidence submitted to reopen the claim of entitlement to service connection for a low back disability is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).

9.  Evidence submitted to reopen the claim of entitlement to service connection for a psychiatric disorder is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

10.  A low back disability with radiculopathy was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

11.  A psychiatric disorder diagnosed as depression was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

12.  Headaches were incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

13.  The criteria for a 50 percent rating for a bilateral foot disorder have been met at all times during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2015).

14.  The criteria for a separate 10 percent rating for a right foot hammertoe deformities have been met at all times during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5282 (2015).

15.  The criteria for a separate 10 percent rating for a left foot hammertoe deformities have been met at all times during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5282 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Here, at the April 2016 video hearing the Veteran notified VA that he wanted to withdraw his appeal of the denial of his application to reopen his claim of service connection for a left shoulder disability, his claims of service connection for a right shoulder, left hand, and right hand disabilities, and his claim for an increased rating for a post-operative scar due to Morton's neuroma.  Also at the April 2016 video hearing the Veteran notified VA that he would withdraw his appeal as to the denial of his claim of service connection for a sleep disorder if VA granted his claim of service connection for any psychiatric disorder and the Board in the current decision is granting the claimant service connection for a psychiatric disorder.  A written transcript of the hearing was associated with the claims file and the withdrawal was received by VA prior to the issuance of a final decision as to these issues.  Therefore, the Board finds that there remains no allegation of error of fact or law for appellate consideration with respect to these issues.  As such, the Board does not have jurisdiction to review them and they are dismissed.

The Claims to Reopen

The Veteran and his representative testified that the claimant's low back disability started while on active duty and has continued to the current time.  As to the psychiatric disorder, they testified that it was due to, among other things, the pain and limitations on his activities caused by the Veteran's service-connected bilateral foot disorder.

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

With the above criteria in mind, the record shows that a May 2006 rating decision denied the Veteran's application to reopen his claim service connection for a low back disability because, among other things, it pre-existed and was not aggravated by his military service and denied his claim of service connection for a psychiatric disorder because there was no relationship between his disability and his service-connected bilateral foot disorder.  Initially, the Board notes that in November 2006 the Veteran filed a notice of disagreement as to the May 2006 rating decision and in February 2007 the RO issued him a statement of the case.  However, the Veteran did not thereafter perfect his appeal by filing a Substantive Appeal.  See 38 C.F.R. §§ 20.200, 20.302(c) (2015) (an appeal requires a notice of disagreement and a timely filed substantive appeal after issuance of a statement of the case).  Next, the Board notes that in the first post-decision year service treatment records, VA treatment records, and a January 2007 VA psychiatric examination were associated with the claims file.  However, the Board finds any of these records to be new and material medical evidence as defined by regulation because this evidence was duplicative of records already found in the claims file at the time of the earlier denial of the claims, are not related to the Veteran's low back or psychiatric disorder, or they only show his continued post-service complaints and treatment for his low back and psychiatric disorders which medical history was part of the record at the time of the denial of the claims.  38 C.F.R. § 3.156(b).  Accordingly, the Board finds that the May 2006 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Since the above final decisions, VA in June 2016 received a May 2016 examination report from John W. Ellis, M.D., in which he opined that the Veteran's current low back disorder was related to his military service and his current psychiatric disorder was caused or aggravated by his service-connected bilateral foot disorder.  As such, the Veteran's claims are reopened.

The Service Connection Claims

The Veteran and his representative assert in writings to VA and at the personal hearing that service connection is warranted for a low back disability, a psychiatric disorder, and headaches.  As to the low back disability and headaches they claim, in substance, that they started while on active duty and have continued since that time.  They also testified that the Veteran's pre-service medical history is negative for a diagnosed low back disability despite the RO's claims to the contrary, service treatment records starting in 1975 document his first diagnoses and treatment for a low back disability, the November 1976 separation examination noted a history of a low back disability, and he had had continued problems with his low back since service.  As to the headaches, they testified, in substance, that the Veteran had problems with headaches behind his eyes while on active duty and sought treatment at that time, service treatment records document his receiving treatment for sinus problems and headaches, and he has had problems with headaches since service.  As to his psychiatric disorder, they testified that his depression was due to, among other things, the pain and limitations on his activities caused by the Veteran's service-connected bilateral foot disorder.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is also payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The record shows the Veteran being diagnosed with low back disabilities (i.e., low back stain, spurs, lordosis, narrowed L4-L5, and radiculopathy) (see, e.g., VA X-rays dated in June 2001; VA examinations dated in May 2013 and July 2013; Dr. Ellis examination dated in May 2016); a psychiatric disorder (i.e., major depressive disorder, etc. . .) (see, e.g., VA treatment records dated in May 1999, June 1999, July 1999, October 1999, June 2000, February 2002, March 2002, May 2009, and June 2010); and headaches including cluster headaches (see, e.g., VA treatment records dated in April 1996, June 2001, and June 2010; Dr. Ellis examination dated in May 2016).  

As to the Veteran's low back disability claim, given the existing record the next question the Board needs to consider is whether it pre-existed his military service.  In this regard, the record does not contain an examination report from the time of the Veteran's April 1975 entry onto active duty and therefore the Board finds that the presumption of soundness does not apply to this issue.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306; Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (citing Crowe v. Brown, 7 Vet. App. 238, 245 (1994)) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected").  

Nonetheless, even without the presumption of soundness, the Board finds that the most probative evidence of record shows that he did not enter active duty in April 1975 with a pre-existing low back disability.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  The Board has reached this conclusion because it finds more probative the June 1973 and December 1973 reserve component examinations in which it was specifically opinioned that his spine was normal, than the October 1973 reserve component treatment records, including an X-ray, that only provided an unsubstantiated history of low back pain as opposed to diagnosing a current low back disability.  See, e.g., C.F.R. § 3.304(b)(3) (2015) (Signed statements of veterans relating to the origin, or incurrence of any disease or injury made in service if against his or her own interest is of no force and effect if other data do not establish the fact. Other evidence will be considered as though such statement were not of record.).  Similarly, while a May 1975 service treatment record noted a long history of low back pain just one month after their Veteran's entry onto active duty, the Board also does not find this probative evidence of a pre-existing disability because it is also not supported by clinical evidence.  Id.

Having determined that the Veteran did not enter active duty in April 1975 with a low back disability, the Board will next turn to the question of whether he sustained a low back injury on active duty.  In this regard, service treatment records document the Veteran's complaints and treatment for low back pain diagnosed as, among other things, a strain since April 1975.  See, e.g., service treatment records dated April 1975, May 1975, June 1975, August 1975, October 1975, April 1976, June 1976, July 1976, and September 1976; Physical Profile dated in June 1975.  The Board also notes that service treatment records document at least three low back injuries while on active duty- in May 1975, a service treatment record reported that the Veteran had low back pain diagnosed as a strain since digging a ditch; in April 1976, a service treatment record reported that he had low back pain diagnosed as a strain and a contusion following a fall; and in September 1976 a service treatment record reported that he had a painful back diagnosed as a muscle strain after playing football.  Furthermore, the Veteran reported a history of recurrent back pain at his November 1976 separation examination.  Given the above record, the Board finds that the Veteran's service treatment records are both competent and credible proof of the in-service incurrence of a low back injury.  See Owens.

As to the Veteran's claim of service connection for headaches, the Board finds that that the service treatment records which document his treatment for headaches in connection with a cold and/or sinus problems (see, e.g., service treatment records dated in December 1975, January 1976, and February 1976) as well as sinus pain (see, e.g., service treatment record dated in January 1976) when combined with his competent and credible testimony regarding having a problem with observable symptoms of the disability (i.e., pain behind the eyes diagnosed as a sinus problem) while on active duty is both competent and credible proof of the in-service incurrence of the disease or injury.  See Davidson.  

Likewise, the Board finds that the Veteran's statements and testimony regarding having ongoing problems with low back pain since service is competent and credible evidence of a continued problem since service because his low back symptomatology is observable by a lay person.  Id.  

Lastly, the Board finds Dr. Ellis's May 2016 opinions that the Veteran's current headaches were due to his military service as well as his opinion that the appellant's psychiatric disorder was caused or aggravated by his service-connected bilateral foot disorder the most probative evidence of record because the opinions are based on an examination of the Veteran as well as a detailed review of the record on appeal with supporting citations to evidence found in the record.  See Owens.

In reaching the above conclusions, the Board has not overlooked the May 2013 and July 2013 VA examinations in which it opined that the Veteran's pre-existing low back disability may or may not have been aggravated by that service.  Likewise, the Board has not overlooked the January 2007 VA examination in which it was opined that the Veteran's service-connected bilateral foot disorder was not related to his psychiatric disorder.  However, as to the low back disability, the Board does not find the May 2013 and July 2013 VA opinions to be probative because, as explained above, the most probative evidence of record shows he did not have a pre-existing low back disability and therefore the examiners provided answers to the wrong questions.  See Madden v. Gober, 125 F.3d. 1477 1481 (Fed. Cir. 1997) (holing that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  Similarly, as to the psychiatric disorder, the Board does not find the January 2007 VA opinion to be probative because it was based on an inaccurate factual presumption - that a service connected foot disorder that receives a 30 percent rating is only "very slight."  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

Thus, granting the Veteran the benefit of the doubt, the Board finds that his low back disability with radiculopathy and headaches are due to service and his psychiatric disorder, diagnosed as depression, is related to his service-connected bilateral foot disorder and service connection is warranted for all three disabilities.  See 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.  Lastly, the Board finds that it need not consider whether the Veteran is entitled to service connection for a psychiatric disorder other than depression because at his April 2016 personal hearing the claimant and his representative testified that a grant of service connection for any psychiatric disorder would satisfy his appeal.  

The Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Moreover, when an unlisted condition is encountered, it will be permissible to rate on the basis of a closely related disease or injury in which not only the function affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2015).  

The Veteran's bilateral foot traumatic osteoarthritis (previously evaluated as bilateral foot multiple calluses and pes planus) is rated as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5276.

Under 38 C.F.R. § 4.71a, DC 5276 bilateral pes planus is rated as 30 percent disabling when it has severe manifestations such as evidence of marked deformity, accentuated pain on manipulation and use, indications of swelling on use, and characteristic callosities and 50 percent disabling when it is pronounced, with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon Achilles on manipulation, none of which are improved by orthopedic shoes or appliances.

With the above criteria in mind, the Board notes that at the March 2006 VA examination the Veteran had calluses on the first through fifth toes on the right foot and the first and third through fifth toes on the left foot as well as on the right foot.  He also had edema in both feet.  The Veteran walked in short gait with his feet laterally rotated 35 to 40 degrees.  The examiner also reported that the Veteran had foot pain.  The diagnosis was grade 3 bilateral pes planus.  The examiner opined that the Veteran's standing was limited to approximately 5 minutes and his walking to two or three steps.  

At the subsequent April 2010 VA examination, the Veteran's feet had painful motion, edema, and weakness.  He walked with a wide-based and unsteady gait as well as a limp and put more weight on the left foot.  There was evidence of abnormal weight bearing bilaterally due to callosities and an unusual shoe wear pattern.  The Veteran had vascular changes on the right and 1+ DP and PT pulses on the left with swelling in the left ankle.  The Veteran had pain on manipulation of the Achilles tendon bilaterally.  The Veteran also had 10 degrees valgus when weight bearing on the right and 12 degrees valgus when weight bearing on the left.  The diagnosis was grade 3 bilateral pes planus.  It was opined that he had functional limitations to any physical activities and had poor balance for station and a tandem gait. 

In the April 2010 addendum, the examiner reported that X-rays of the right foot showed severe arthritic change at the first metatarsophalangeal joint and more mild arthritic change at the third and fifth proximal interphalangeal joints and the X-rays of his left foot showed moderate arthritic change at the first metatarsophalangeal joint.

Thereafter, the Veteran was examined by Dr. Ellis in May 2016.  At that time, Dr. Ellis opined that at rest the Veteran had bilateral foot pain, lack of endurance, and stiffness and when standing and ambulating he had bilateral foot swelling, fatigability, lack of endurance, and stiffness.  The Veteran also had extreme tenderness of the plantar surfaces of the feet and marked pronation which contributed to his antalgic and unsteady gait with a limp.  Both feet also had callosities and unusual shoe wear pattern indicating abnormal weight bearing.  The Veteran had characteristic callosities under all toes and heels bilaterally.  The Veteran had pain upon manipulation of the Achilles tendons.  The Veteran also reported that shoe inserts provided by VA did not reduce his symptoms.  It was opined that his bilateral pes planus limited his ability to stand or walk to less than 15 minutes.

VA treatment records also document the Veteran's complaints and treatment for symptoms due to his bilateral foot disorder.  Tellingly, a November 2014 podiatry consult also recorded the Veteran's claim that orthotics were not much help.

Given the above record which shows that the Veteran's adverse symptomatology includes, among other things, marked pronation, tenderness of the plantar surfaces of the feet, and pain on manipulation of the Achilles tendon bilaterally as well as the competent and credible reported by the Veteran that his adverse symptomatology is not improved by orthotics and the examiners opinion that his ability to stand and ambulate is greatly reduced due to his adverse symptomatology (i.e., standing limited to approximately 5 minutes and his walking to two or three steps; had functional limitations to any physical activities and had poor balance for station and a tandem gait; bilateral pes planus limited his ability to stand or walk to less than 15 minutes), the Board finds that with affording the Veteran the benefit of any doubt that the most probative evidence of record shows that his adverse symptomatology is more closely described by the criteria for rating his disability as pronounced pes planus as opposed to severe pes planus.  38 U.S.C.A. § 5107 (West 2014).  Accordingly, the Board finds that the criteria for a 50 percent rating for his bilateral foot disorder are met.  Moreover, because the Veteran adverse symptomatology has been substantively the same at all times during the pendency of the appeal, the Board finds that it need not consider staged ratings.  Hart.

The Veteran asserts that he is entitled to separate compensable ratings for the hammertoes on his right and left foot.  Moreover, in Esteban v. Brown, 6 Vet. App. 259, 261 (1994), that Court held that in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for an appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings.  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.  Therefore, the Board will next consider this claim.  In this regard, 38 C.F.R. § 4.71a, Diagnostic Code 5282 provides a maximum 10 percent rating for hammertoes of all the toes of either foot.

With the above criteria in mind, the Board notes that while the March 2006 VA examiner reported that the Veteran only had hammertoe deformity of the second through fifth toes bilaterally, the April 2010 VA examiner opined that his diagnosis had "progressed to hammertoes, bilateral feet" and in May 2016 Dr. Ellis opined that all of his toes exhibited hammertoe deformities.  These medical opinions are not contradicted by any other medical evidence of record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Therefore, the Board finds that the most probative evidence of record shows that the Veteran's hammertoe deformity of all the toes on the right and left foot.  See Owens.  Accordingly, the Board finds that the criteria for separate 10 percent ratings, but no more, for this disability has been met.  38 C.F.R. § 4.71a, Diagnostic Code 5282; Esteban.  Moreover, because the Veteran adverse symptomatology has been substantively the same at all times during the pendency of the appeal, the Board finds that it need not consider staged ratings.  Hart.  Lastly, the Board finds that it need not consider whether the Veteran is entitled to higher schedular or extraschedular rating for any of his foot disorders because at his April 2016 personal hearing the claimant and his representative notified VA that a grant of a 50 percent rating for his bilateral foot disability and separate 10 percent ratings for each of his feet due to hammertoe deformity would satisfy his appeal.  


ORDER

The appeal of the denial of the application to reopen a claim of service connection for a left shoulder disability is dismissed.

The appeal of the denial of the claim of service connection for a right shoulder disability is dismissed.

The appeal of the denial of the claim of service connection for a left hand disability is dismissed.

The appeal of the denial of the claim of service connection for a right hand disability is dismissed.

The appeal of the denial of the claim of service connection for a sleep disorder is dismissed.

The appeal of the denial of the claim for an increased rating for a post-operative scar due to Morton's neuroma is dismissed.

New and material evidence having been received, the Veteran's claim of service connection for a low back disorder is reopened; to that extent only the appeal is granted.

New and material evidence having been received, the Veteran's claim of service connection for a psychiatric disorder is reopened; to that extent only the appeal is granted.

Service connection for a low back disability with radiculopathy is granted.

Service connection for a psychiatric disorder including a sleep disorder, diagnosed as depression, is granted.

Service connection for headaches is granted.

A 50 percent rating for the bilateral foot disorder is granted.

A separate 10 percent rating for right foot hammertoe deformities is granted.  

A separate 10 percent rating for left foot hammertoe deformities is granted.


REMAND

As to the claim for a TDIU, the Board finds that this issue must be remanded because its adjudication is inextricably intertwined with the ratings the AOJ will assign the Veteran for his newly service connected low back disability, psychiatric disorder, and headaches.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter). 

While the claim is in remand status, the AOJ should also obtain and associate with the claims file any outstanding VA and private treatment records.  See 38 U.S.C.A. § 5103A(b) (West 2014).

Accordingly, this issue is REMANDED to the AOJ for the following actions:

1.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records including from Dr. Ellis.

2.  Associate with the claims file the Veteran's post-December 2014 treatment records from the North Texas VA Health Care System.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of any problems his service-connected disabilities cause with employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After rating all of the Veteran's newly service connected disabilities, adjudicate the claim for a TDIU.  If it is not granted, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) that gives them notice of all the evidence added to the record since the August 2013 statement of the case.  The Veteran and his representative should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


